Citation Nr: 0021239
Decision Date: 08/11/00	Archive Date: 11/03/00

DOCKET NO. 98-11 019               DATE AUG 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES 

1. Entitlement to an initial schedular disability rating in excess
of 10 percent for chronic thoraco-lumbar strain with degenerative
lumbar disc changers from September 5, 1997. 

2. Entitlement to an initial (compensable) schedular disability
rating for chronic left ankle strain from September 5, 1997.

REPRESENTATION 

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

D. Dean

INTRODUCTION

The appellant had active naval service from December 1981 to July
1995, including service in Southwest Asia during the Persian Gulf
War.

This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations by the Houston Regional Office (RO) of the
Department of Veterans Affairs (VA). The case was last at the Board
in September 1999, when it was remanded to the RO for further
development of the evidence.

FINDINGS OF FACT

1. The appellant's service-connected chronic thoraco-lumbar strain
with degenerative lumbar disc changes is currently manifested by a
slight limitation of motion with no other functional impairment.

2. His service-connected chronic left ankle strain is currently
manifested by very occasional pain and/or instability amounting to
no functional impairment.

CONCLUSIONS OF LAW

1. The requirements for a schedular rating in excess of 10 percent
for chronic thoraco-lumbar strain with degenerative lumbar disc
changes have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
Part 4 Codes 5291, 5292, 5293, 5295 (1999).

2. The requirements for a compensable schedular rating for chronic
left ankle strain have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.31 and Code 5271 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4. The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1
(1999). The appellant has appealed to the Board from RO rating
action which assigned the initial schedular disability ratings for
the two disabilities at issue in this appeal from the date of claim
in September 1997.

Chronic Thoraco-Lumbar Strain with Degenerative Lumbar Disc Changes

The service medical records reflect recurrent complaints of
thoracic, and/or low back pain since 1986, at least some of which
were felt to be of somatic origin and the rest attributed to muscle
strain or to the appellant's overweight condition. He was
administratively discharged from service in July 1995 due to his
failure to maintain weight control standards. A history of
recurrent back pain was noted at the time of the separation
physical examination in June 1995, but no relevant diagnosis was
reported.

On a February 1997 physical evaluation, possibly in connection with
his employment, the appellant was certified to be healthy, with no
limitation or accommodations in effect at that time.

The appellant was admitted to a private hospital in August 1997
with complaints of headaches, and back and neck pains. No findings
or diagnoses other than neck and back pain were reported. He was
discharged from the hospital after one day with instructions for
back and neck exercises. He could return to work immediately with
restrictions, which were to be lifted after five days.

On VA examination in January 1998, at which the claims file was
available and reviewed prior to examination, the appellant
complained of episodes of recurrent

- 3 -

thoraco-lumbar pain every three or four months, without radicular
symptoms. Physical examination disclosed a good range of motion in
flexion and extension of the back, with 25 degrees of right and
left side bending (instead of a full range of 40 degrees of lateral
flexion to each side). There was no tenderness to palpation of the
lumbar spine, and neurological evaluation disclosed normal
reflexes, strength and sensation in both lower extremities.
Straight leg raising was negative for sciatic neuropathy,
bilaterally; and there was no evidence of atrophy. X-ray studies of
the lumbosacral spine disclosed mild disc degenerative changes at
L4-L5, with otherwise normal disc spaces and vertebral alignment.

VA outpatient treatment records dating from 1997 through 1999
reflect no additional findings relative to the thoraco-lumbar
region.

In December 1999, the appellant was again examined by the same VA
examiner who evaluated him in January 1998, and the claims file was
again available for review, along with other material specified by
the Board in its September 1999 remand of this appeal. The
appellant reported that he was employed as a juvenile corrections
officer. He complained of back symptoms once or twice yearly,
during which he was off work for 4- 8 days while being treated with
"soma" and anti- inflammatory medication. He denied any functional
impairment between these episodes, and the examiner was of the
opinion that these episodes of exacerbation are not related to the
previous (i.e., service-connected) thoraco-lumbar diagnoses.

Examination of the spine in December 1999 revealed no tenderness to
palpation, and normal ranges of motion and neurological findings.
There was no evidence of abnormal motion, weakened movement, excess
fatigability or incoordination. X- ray films were unchanged from
January 1998. The examiner concluded that there was no evidence of
functional impairment between the "flare-ups" reported by the
appellant and that there was currently no evidence of back
disability of any kind.

The current 10 percent rating for the service-connected back
disability, which contemplates a slight limitation of motion in the
lower back, is assigned pursuant to Diagnostic Code 5292 of the
Rating Schedule. The very slight (25 degrees instead

4 - 

of 40 degrees) limitation of lateral flexion reported on the
January 1998 VA examination (absent on December 1999 examination)
is not consistent with moderate limitation of motion required for
the next higher rating of 20 percent under that Code of the Rating
Schedule. Moreover, his very important forward flexion of the spine
(on each such occasion) was shown to be completely normal.

The appellant has not demonstrated any symptoms of sciatic
neuropathy, including the characteristic radiating pain,
demonstrable muscle spasms, absent ankle jerk, or other
neurological findings appropriate to the L4-L5 disc, which are
required for a compensable rating under Diagnostic Code 5293 of the
Rating Schedule, pertaining to an intervertebral disc syndrome. Nor
does he demonstrate in any degree the unilateral muscle spasms in
a standing position required for a 20 percent rating under Code
5295, pertaining to lumbosacral strain. Finally, except for the
occasional episodes of exacerbation, which the VA examiner in
December 1999 stated (in a medical opinion uncontradicted by the
appellant) were not related to the service-connected back
disability, the appellant does not demonstrate any functional loss
in the back due to pain, to weakness or pain on repeated use as
evidenced by atrophy, to excess fatigability, or to incoordination,
etc. See 38 C.F.R. 4.40 & 4.45; see also DeLuca v. Brown, 8 Vet.
App. 202 (1995).

The appellant has contended that the increasing dosages of pain
medication allegedly prescribed for his back disability must
indicate an increasing level of severity (see VA Form 9, dated in
July 1998), but this is not the basis for a schedular disability
rating. On the contrary, the Rating Schedule rates only the average
economic impairment resulting from the disability in question after
the effects of all prescribed medication are taken into account.

Accordingly, the Board has concluded that the current 10 percent
schedular disability rating is correct and appropriate. There is no
indication in the record that the schedular evaluations are
inadequate to evaluate the impairment of the appellant's earning
capacity due to the disability at issue, and it does not present
such an exceptional or unusual disability picture with such related
factors as marked interference with employment or frequent periods
of hospitalization as to render

5 -

impractical the application of the regular schedule of standards.
The Board has also considered all other potentially applicable
provisions of 38 C.F.R. Parts 3 and 4 whether or not they have been
raised by the veteran, as required by Schafrath v. Derwinski, 1
Vet.App. 589 (1991). The Board has found no section that provides
a basis upon which to assign a higher disability evaluation.

Chronic Left Ankle Strain

The service medical records reflect a series of recurrent left
ankle sprains from 1983 to 1989. There is no evidence of a
traumatic left ankle injury in service, other than inversion-type
ankle sprains reported in April 1987, July 1985 and May 1983.
Although the appellant gave a history of recurrent left ankle
fractures in April 1987, numerous x-ray studies taken at that time
and at other times in service were always normal, with no evidence
of fracture or dislocation. The left ankle was evaluated as normal
on the separation physical examination in June 1995.

On VA examination in January 1998, the appellant stated that, since
discharge from service in 1995, he had minimal symptoms involving
his left ankle. Most of his symptoms were localized to the anterior
lateral aspect of the left ankle, and he described no increased
instability in the left ankle at that time. Physical examination
disclosed a full range of left ankle motion with minimal tenderness
to palpation of the anterior lateral aspect; no instability was
reported. X-ray films of the left ankle revealed a small
ossification beneath the medial malleolus, but no degenerative
changes in the ankle itself and no evidence of acute fracture. The
examiner emphasized that the left ankle was only minimally
symptomatic.

VA outpatient treatment records dating from 1997 through 1999
reflect no additional findings relative to the left ankle.

On most recent VA examination in December 1999, the appellant
reported that he had no left ankle pain and that his only left
ankle symptom was some instability at the rate of once a month,
which did not cause him to miss any work. He denied any functional
impairment between these episodes. Physical examination of the left

6 -

ankle was remarkable only for minimal evidence of instability;
there was no pain, full range of motion, and no crepitation. X-ray
studies of the left ankle were normal. The examiner commented that
the appellant demonstrated no "disability" with respect to the left
ankle, and there was no evidence of pain, abnormal range of motion,
weakened movement, excess fatigability, or incoordination.
Furthermore, the appellant complained of no pain with motion, and
there was no swelling, deformity or atrophy of disuse.

The service-connected left ankle disability is rated under
Diagnostic Code 5271 of the Rating Schedule, which prescribes a 10
percent rating for moderate limitation of motion of the ankle, and
a 20 percent rating with competent evidence of marked limitation of
motion. 38 C.F.R. 4.71a, Code 5271. None of the remaining
Diagnostic Codes pertaining to ankle disabilities are relevant to
the present service- connected left ankle disability. In every
instance in which the Rating Schedule does not provide for a zero
percent evaluation under a particular Diagnostic Code, a zero
percent evaluation shall be assigned when the requirements for a
compensable evaluation are not met. 38 C.F.R. 4.31.

The appellant has consistently manifested a full range of motion in
his left ankle on official examinations. Likewise, he does not
demonstrate any functional impairment in the left ankle due to
pain, to weakness or pain on repeated use as evidenced by atrophy,
to excess fatigability, or to incoordination, etc. See 38 C.F.R.
4.40 & 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). The
minimal degree of left ankle instability of which he has complained
does not amount to a compensable degree of functional impairment
since it has never caused him to miss work. As previously noted
above, the purpose of schedular disability ratings is to represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Accordingly, the Board has concluded that the current
noncompensable schedular disability rating is correct and
appropriate. There is no indication in the record that

7 - 

the schedular evaluations are inadequate to evaluate the impairment
of the appellant's earning capacity due to the disability at issue,
and it does not present an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization as to render
impractical the application of the regular schedule of standards.
The Board has also considered all other potentially applicable
provisions of 38 C.F.R. Parts 3 and 4., whether or not they have
been raised by the veteran, as required by Schafrath v. Derwinski,
1 Vet.App. 589 (1991). The Board has found no section that provides
a basis upon which to assign a compensable disability evaluation.

ORDER

As to both issues, the appeal is denied.

J. F. GOUGH
Member, Board of Veterans' Appeals

8 -


